Citation Nr: 1302239	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, that denied the benefit sought on appeal.

The May 2007 rating decision also included the issue of entitlement to service connection for posttraumatic stress disorder.  However, the RO granted entitlement to service connection for posttraumatic stress disorder in a December 2008 rating decision.  This represents a complete grant of the benefit sought.  Therefore, the issue is no longer on appeal. 

The Board has reviewed the Veteran's physical claims file and the Virtual VA electronic file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A June 2005 rating decision denied service connection for hypertension and the Veteran did not appeal that decision.  

2.  The evidence received since the June 2005 rating decision was previously considered by agency decision makers, is cumulative and redundant of evidence already in the record, fails to address an unestablished fact, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The June 2005 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).

2.  The additional evidence received since the June 2005 rating decision is not new and material and the claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is attempting to reopen a previously denied claim of entitlement to service connection for hypertension.  The Veteran first claimed entitlement to service connection for hypertension in November 2004.  A June 2005 rating decision denied service connection for hypertension, finding that there was no evidence that the Veteran had been diagnosed with hypertension during service and no evidence that he had been diagnosed with hypertension within the presumptive period after service.  The Veteran did not appeal that rating decision.  Accordingly, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In July 2006, the Veteran filed another claim asserting entitlement to service connection for hypertension.  A May 2007 rating decision denied service connection, finding that new and material evidence had not been submitted.  The Veteran appealed that decision.  Accordingly, the claim to reopen a claim for service connection for hypertension based on the submission of new and material evidence is now before the Board.  

A claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is new and material.  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

Material evidence may contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it does not eventually convince VA to alter the decision.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

If VA does not consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461 (2009).  When statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Buie v. Shinseki, 24 Vet. App. 242 (2011).  Similarly, when VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c) (2012).

The evidence received since the June 2005 rating decision consists of VA treatment records, private treatment records, records from the Social Security Administration, and several written statements from the Veteran.  

On review, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for hypertension.  The evidence submitted is new, in that it was not of record at the time of the June 2005 rating decision.  However, it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating the claim.  Treatment records submitted indicate that the Veteran has been treated for current hypertension, but do not contain any information regarding the etiology of that condition and do not indicate that it began during service or within one year after service.  Moreover, the Veteran himself has made no assertion in the new evidence that his hypertension began during service or within one year after his release from active service.  Rather, he has asserted that he developed hypertension at the age of 25 and that it was due to "his lifestyle."  The Veteran became age 25 more than one year after his separation from service.  There is no new and competent evidence of record that shows that any current hypertension began in service or within one year following separation from service.  Therefore, the Board finds that the new evidence is not material.

In sum, the Board finds that the evidence pertaining to the claim for hypertension presented subsequent to the June 2005 rating decision is not new and material, and provides no basis to reopen that claim.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the preponderance of the evidence is against a finding that the new evidence is material and the claim remains denied.  Annoni v. Brown, 5 Vet. App. 463 (1993). 

Duty to Assist

The Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by letters from the RO to the Veteran dated in September 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  In addition, the Veteran and his representative have not made VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and finds no prejudice in the adjudication of the claim on appeal.


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for hypertension is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


